In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1220V
                                         UNPUBLISHED


    JOSHUA MONNENS and ELISABETH                              Chief Special Master Corcoran
    MONNENS on behalf of R.M., a minor
    child,                                                    Filed: February 7, 2020

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Damages Decision Based on Proffer;
                                                              Rotavirus Vaccine; Intussusception
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Glynn Weldon Gilcrease, Jr., Law Office of Glynn W. Gilcrease, Jr., PC, Tempe, AZ, for
petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On August 16, 2019, Joshua and Elisabeth Monnens filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”), on behalf of their minor child, R.M. Petitioners
allege that R.M. suffered from an intussusception as a result of receiving a rotavirus
vaccination on June 11, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On November 21, 2019, a ruling on entitlement was issued, finding Petitioners
entitled to compensation for R.M.’s intussusception. On February 6, 2020, Respondent

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
filed a proffer on award of compensation (“Proffer”) indicating Petitioners should be
awarded $50,000.00 as guardians/conservators of R.M.’s estate and $1,029.27,
representing compensation for their past unreimbursable expenses. Proffer at 1-2. In
the Proffer, Respondent represented that Petitioners agree with the proffered award. Id.
Based on the record as a whole, I find that Petitioners are entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioners the
total amount of $51,029.27 as follows:

        A. A lump sum payment of $50,000.00 in the form of a check payable to
           Petitioners as guardians/conservators of R.M.’s estate; and

        B. A lump sum payment of $1,029.27 in the form of a check payable
           directly to Petitioners, representing compensation for their actual
           unreimbursable expenses.

These amounts represent compensation for all damages that would be available under
§ 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
JOSHUA MONNENS and ELISABETH               )
MONNENS, on behalf of R.M., a minor child, )
                                           )
                  Petitioners,             )
                                           )  No. 19-1220V (ECF)
v.                                         )  Chief Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.              )
__________________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 20, 2019, respondent filed his Rule 4(c) Report, in which he recommended

that the Court find petitioners Joshua and Elisabeth Monnens, on behalf of their minor son, R.M.,

entitled to compensation in this case alleging the Table injury intussusception following a

rotavirus vaccination. On November 21, 2019, the Court entered its Ruling on Entitlement,

finding petitioners entitled to compensation. Respondent now proffers that petitioners receive an

award consisting of the following:

       A. A lump sum of $50,000.00 in the form of a check payable to petitioners, as

           guardians/conservators of R.M.’s estate. This amount represents compensation for all

           elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioners, as

           guardians/conservators of R.M.’s estate, are entitled. 1



1
 Should R.M. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.

                                                 1
       B. A lump sum payment of $1,029.27, in the form of a check made payable directly to

           petitioners, representing compensation for petitioners’ unreimbursed past expenses

           pursuant to 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioners agree with the proffered award described in paragraphs A and B, above. 2

       Petitioners further agree that the payment described in paragraph A, above, shall not be

made until petitioners provide the Secretary with documentation establishing their appointment

as guardians/conservators of the estate of R.M. under the laws of the State of North Carolina. If

petitioners are not authorized by a court of competent jurisdiction to serve as the

guardians/conservators of the estate of R.M. at the time a payment pursuant to the Court’s

judgment is to be made, any such payment shall be paid to the party or parties appointed by a

court of competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of R.M. upon

submission of written documentation of such appointment to the Secretary.

                                                      Respectfully submitted,

                                                      JOSPEH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      GABRIELLE M. FIELDING
                                                      Assistant Director
                                                      Torts Branch, Civil Division


2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                                 2
                              /s/ Voris E. Johnson, Jr.
                              VORIS E. JOHNSON, JR.
                              Senior Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              Tel.: (202) 616-4136
                              Email: voris.johnson@usdoj.gov


Dated: February 6, 2020




                          3